Citation Nr: 1109999	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-37 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether the reduction from 10 percent to noncompensable for service-connected left knee laxity was warranted. 

2.  Whether the reduction from 10 percent to noncompensable for service-connected right knee laxity was warranted.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1991 to December 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which reduced the Veteran's left and right knee laxity disability ratings from 10 percent to noncompensable.  This was in accordance with 38 C.F.R.  § 3.105.  There had been a proposed reduction in October 2008, of which the Veteran was informed and given the opportunity to submit evidence.  The Veteran had made hearing requests, but he cancelled all hearings in March 2010.  


FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran has any left or right knee recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left knee laxity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.71, DC 5257 (2010).

2.  The criteria for a compensable rating for right knee laxity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.71, DC 5257 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in May 2008.  This was supplemented by a letter dated in April 2009, and there was process following this, curing any timing error.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has obtained VA and private treatment records; assisted the Veteran in obtaining evidence; afforded the Veteran examinations in April 2009 and May 2010, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Analysis

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating schedule.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010). 

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

The Board finds that in reducing the rating, the RO complied with the procedures outlined under 38 C.F.R. § 3.105(e).  A review of the notice shows that it was mailed to the latest address of record, and that it informed the appellant of the procedures for the presentation of evidence, the right to a hearing, and representation options. 

The Board now addresses the specific issue of whether the rating reduction was warranted.  VA regulation 38 C.F.R. § 3.344 pertains to disabilities which are likely to improve and examination reports indicating improvement.  In Brown v. Brown, the United States Court of Appeals for Veterans Claims (Court) noted that this regulation applied to ratings which had been continued for long periods of time at the same level (5 years or more).  Brown v. Brown, 5 Vet. App. 413 (1993).  In the present case, the 100 percent rating was in effect less than 5 years, and thus various provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings, do not apply; reexamination disclosing improvement will warrant a rating reduction. 38 C.F.R. § 3.344(c).  Nevertheless, the Court noted in Brown that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421.

Specifically, VA regulation 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

At issue is the rating to be assigned under DC 5257.  Under DC 5257, other knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  The Board notes here that service connection has been separately established for patellar osteoarthritis of both knees and those disabilities are separately rated under limitation of motion rating criteria.  They are not for consideration in the present appeal.  The Board is only concerned with the proper rating for the service-connected laxity of each knee. 

The provisions of 38 C.F.R. § 4.31 indicate to assign a noncompensable rating when the requirements for a compensable rating are not met and where the schedule does not provide a zero percent evaluation for a DC.  

The protective provisions of 38 C.F.R. § 3.344 (2010), regarding stabilization of disability ratings, do not apply, as the Veteran's 10 percent ratings had been in effect for about 4 years and 3 months instead of the 5 years indicated for those provisions' applicability in 38 C.F.R. § 3.344.  

The Veteran was examined in May 2008.  The examiner reported no subluxation of either knee.  The examiner further reported that the anterior and posterior cruciate ligaments stability test for each knee was within normal limits.  The lateral and medial meniscus test of each knee was within normal limits, and the medial and lateral collateral ligaments tests for each knee were within normal limits.  The examiner specifically reported that the established diagnosis of laxity of the right and left knees had resolved.  

Based on the May 2008 examination, the RO reduced the rating for laxity of each knee from 10 percent to noncompensable, and the present appeal ensued. 

Additional development was directed by the RO to include another VA examination.  On VA examination in April 2009, the Veteran complained of knee pain and he denied using a brace or assistive device for ambulation.  He reported giving way and denied dislocation.  On examination, his gait was slightly slow but he had no guarding of movement or subluxation.  Medial and lateral collateral ligaments as well as anterior and posterior cruciate ligaments and medial and lateral meniscus examination revealed no instability.  McMurray's and drawer tests were normal bilaterally.  The examiner indicated that the examination revealed no evidence of instability and that the Veteran's gait was slightly slow due to pain.  

On VA treatment in February 2010, the Veteran complained that his knees give way, but anterior and posterior drawer tests were negative and there was good valgus and varus stability in each knee.  The assessment was bilateral knee osteoarthritis.  

On VA examination in May 2010, the Veteran reported left and right knee laxity for 13 years since 1997.  The Veteran reported giving way and dislocation but no subluxation.  Examination revealed no instability or subluxation of either knee.  Medial and lateral collateral ligament stability tests, anterior and posterior cruciate ligament stability tests, and medial and lateral meniscus stability tests were all within normal limits for each knee.  The diagnoses of right and left knee laxity were eliminated.  

Based on a review of the evidence, the Board concludes that a compensable rating is not warranted for laxity of either knee during any part of the rating period.  The Veteran does not have left or right knee lateral instability or recurrent subluxation.  The most probative evidence shows that the Veteran's knee ligaments are stable and that he does not have slight or more recurrent subluxation or lateral instability.  No laxity or subluxation was found on the April 2009 or the May 2010 VA examination.  While the Veteran indicated that his knees dislocate and give way, the Board finds that these statements are not credible evidence of recurrent subluxation or lateral instability of either knee.  Rather, the Board finds that the clinical findings indicating that he does not have subluxation or instability are more probative, as they were made by health care providers who have special training and who examined him at the time.  While the Veteran contended in December 2008 that his laxity of his knees had worsened, a worsening of laxity is not supported by the clinical findings, which are more objective than his statements, as they were made by trained health care providers who examined his knees.  The Veteran also complained in October 2009 that he had never been seen by an orthopedist.  However, medical tests have been conducted to determine whether the Veteran had subluxation, and/or instability.  The May 2008 examiner (identified as a DO) expressly commented that the previous right and left knee laxity had resolved.  

The Board notes here that the April 2009 and May 2010 examinations were conducted by medical doctors.  Neither law, nor regulation, nor the Court's caselaw requires that VA medical examinations be conducted by examiners with any particular expertise or specialty in order to comply with the duty to assist; rather, VA medical examinations must be " 'provided by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions.' "  Cox v. Nicholson, 20 Vet.App. 563, 569 (2007) (quoting 38 C.F.R. § 3.159(a)(1) (2006)).  The Board may assume a VA medical examiner is competent.  See Cox, 20 Vet.App. at 569; Hilkert v. West, 12 Vet.App. 145, 151 (1999) (en banc) ("[T]he Board implicitly accepted [the VA examiner's] competency by accepting and relying upon the conclusions in her opinion."), aff'd, 232 F.3d 908 (Fed.Cir.2000).  The Board finds no reason to doubt the skills or professional qualifications of the examiners who have clearly reported their examination findings.  The Board finds that the preponderance of the evidence is against a finding that the service-connected laxity of the knees is productive of recurrent subluxation or lateral instability; as such, the reductions in the ratings were warranted.  To the extent that the Veteran may assert that the disabilities in question have actually increased in severity, it is implicit in the Board's finding regarding the propriety of the reductions that there is no such increase.  Again, the Board stresses to the Veteran that the only question before the Board involves whether there is subluxation or lateral instability of the knees to warrant compensable ratings under Code 5257.  Other demonstrated impairment of the knees is contemplated under the separate ratings for osteoarthritis of the knees.  


ORDER

A compensable rating for left knee laxity is not warranted.  A compensable rating for right knee laxity is not warranted.  The appeal is denied as to both issues.   



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


